RECOMMENDED FOR PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 20a0027p.06

                 UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT



 UNITED STATES OF AMERICA,                                  ┐
                                   Plaintiff-Appellee,      │
                                                            │
                                                             >        No. 17-2420
       v.                                                   │
                                                            │
                                                            │
 CHARLES RAY SANDS,                                         │
                               Defendant-Appellant.         │
                                                            ┘

                       Appeal from the United States District Court
                  for the Western District of Michigan at Grand Rapids.
                No. 1:17-cr-00076-1—Paul Lewis Maloney, District Judge.

                                 Argued: December 5, 2018

                             Decided and Filed: January 24, 2020

             Before: DAUGHTREY, GIBBONS, and GRIFFIN, Circuit Judges.

                                     _________________

                                           COUNSEL

ARGUED: Paul L. Nelson, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Grand
Rapids, Michigan, for Appellant. Sean M. Lewis, UNITED STATES ATTORNEY’S OFFICE,
Grand Rapids, Michigan, for Appellee. ON BRIEF: Paul L. Nelson, OFFICE OF THE
FEDERAL PUBLIC DEFENDER, Grand Rapids, Michigan, for Appellant. Sean M. Lewis,
UNITED STATES ATTORNEY’S OFFICE, Grand Rapids, Michigan, for Appellee.

     GRIFFIN, J., delivered the opinion of the court in which DAUGHTREY, J., joined.
GIBBONS, J. (pp. 15–16; app. 1–2), delivered a separate dissenting opinion.
 No. 17-2420                         United States v. Sands                                 Page 2


                                       _________________

                                            OPINION
                                       _________________

       GRIFFIN, Circuit Judge.

       After defendant Charles Sands pleaded guilty to being a felon in possession of a firearm,
the district court applied a four-level sentence enhancement for possessing a firearm with an
“altered or obliterated serial number” pursuant to USSG § 2K2.1(b)(4)(B). The district court
applied the enhancement because the firearm’s serial number was, although readable, defaced
with scratches in three separate locations. Sands challenges the application of the enhancement
and argues that the district court erred in finding that the numbers had been “altered” because
they were still legible to the naked eye.

       We now clarify the standard for § 2K2.1(b)(4)(B)’s application and, consistent with
several other circuits, conclude “that a firearm’s serial number is ‘altered or obliterated’ when it
is materially changed in a way that makes accurate information less accessible.” United States v.
Carter, 421 F.3d 909, 916 (9th Cir. 2005). Moreover, we hold that a serial number that has been
defaced but is still visible to the naked eye is not “altered or obliterated” under § 2K2.1(b)(4)(B).
Because the district court erred in interpreting and applying this guideline, we vacate Sands’s
sentence and remand for resentencing.

                                                 I.

       When agents from the Bureau of Alcohol, Tobacco, Firearms, and Explosives executed a
search warrant on Sands’s residence, they found him sitting on the couch in the living room with
another individual. Sands immediately told the agents that there was a gun inside a safe
underneath a pillow he was sitting on. A search of the premises yielded, among other things, a
.40 caliber pistol. The serial number “SBS63662” appeared in three places on the weapon, with
scratches on all three. Sands, a convicted felon, told the agents that he had found the pistol
several weeks earlier. He admitted that he knew it was illegal for him to possess a firearm but
denied tampering with the serial numbers.
 No. 17-2420                        United States v. Sands                                Page 3


       A federal grand jury indicted Sands for being a felon in possession of a firearm, in
violation of 18 U.S.C. § 922(g)(1), and for possessing a firearm “which has had the importer’s or
manufacturer’s serial number removed, obliterated, or altered,” in violation of 18 U.S.C.
§ 922(k). Sands agreed to plead guilty to the § 922(g)(1) charge. In return, the government
agreed to dismiss the § 922(k) charge. The district court held a change of plea hearing and
accepted Sands’s guilty plea. The United States Probation Office then conducted a presentence
investigation and prepared a report (“PSR”) using the November 1, 2016 edition of the United
States Sentencing Guidelines Manual.

       The initial PSR recommended applying a four-level sentence enhancement pursuant to
USSG § 2K2.1(b)(4)(B) because “the firearm possessed by Mr. Sands had an altered or
obliterated serial number.” Sands filed several objections to the initial PSR, including one
challenging the applicability § 2K2.1(b)(4)(B).      According to Sands, “[a]lthough the serial
number on the firearm was scratched, it remained readable with the naked eye” and therefore
“was neither altered nor obliterated.” The final PSR responded to that objection:

       The probation officer opines the serial number on the .40 caliber firearm
       possessed by Mr. Sands was altered or obliterated. The serial number was
       defaced in three different locations. Based on a review of photographs of the
       firearm, the serial number in one of the locations appears to be totally obliterated
       and illegible. The serial number in the other two locations is significantly
       defaced, but admittedly still readable; albeit barely.

Before the sentencing hearing, the government and Sands both briefed the issue.               The
government included small photographs of the weapon’s serial numbers in its sentencing
memorandum. Sands introduced larger, clearer photographs. In light of these exhibits, the
district court did not examine the weapon itself.

       At the hearing, the district court recognized that there was no binding authority from this
court on this issue and noted that the parties had relied on three out-of-circuit cases: United
States v. Harris, 720 F.3d 499 (4th Cir. 2013), United States v. Carter, 421 F.3d 909 (9th Cir.
2005), and United States v. Adams, 305 F.3d 30 (1st Cir. 2002). Harris and Carter concerned
§ 2K2.1(b)(4)(B), while Adams interpreted similar language from 18 U.S.C. § 922(k). After
hearing the parties’ oral arguments, the court issued the following ruling:
 No. 17-2420                        United States v. Sands                                 Page 4


       The Court finds the Adams case and the Harris case to be persuasive that the
       enhancement should be scored in this particular case. The Ninth Circuit goes a
       little bit farther, but the Court finds the Adams and Harris cases to be persuasive,
       and I intend to follow them as it relates to the serial number and the defacing of
       the serial number on the weapon that is involved in this particular case. It is
       clearly made less legible and is clearly altered for the purpose of trying to mask
       the identity of this weapon. The defendant’s argument is that the numbers, albeit
       harder to read, are still readable. And to a certain extent with the exception of the
       left to right, the first six and the second six, in the Court’s judgment, are much
       more difficult to read, at least on the photograph that I have in front of me right
       now, than if the weapon was clean, if you will, and not defaced. I think it meets
       the standard. The government has met their burden. Accordingly, the
       defendant’s objection in this regard is overruled.

The district court then imposed a seventy-eight-month sentence.              With the four-level
enhancement, the guidelines range was seventy to eighty-seven months. Without it, the range
would have been forty-six to fifty-seven months. Sands timely appealed.

                                                II.

        “In evaluating the district court’s calculation of the advisory Guidelines range, we
review the district court’s factual findings for clear error and its legal conclusion de novo.”
United States v. Lalonde, 509 F.3d 750, 763 (6th Cir. 2007). A factual finding is clearly
erroneous “when the reviewing court on the entire evidence is left with the definite and firm
conviction that a mistake has been committed.” United States v. McGee, 494 F.3d 551, 554 (6th
Cir. 2007) (quoting Tran v. Gonzales, 447 F.3d 937, 943 (6th Cir. 2006)). We review de novo
“the district court’s legal interpretation of the Guidelines, including mixed questions of law and
fact.” United States v. Settle, 414 F.3d 629, 630 (6th Cir. 2005). “A district court’s application
of the facts to the Sentencing Guidelines” is one such mixed question that requires fresh review.
United States v. Middleton, 246 F.3d 825, 844 (6th Cir. 2001).

                                               III.

                                                A.

       At issue is the interpretation and application of a guideline provision. “In interpreting the
Sentencing Guidelines, the traditional canons of statutory interpretation apply.” United States v.
Jackson, 635 F.3d 205, 209 (6th Cir. 2011). “Our analysis begins with the plain meaning and, if
 No. 17-2420                               United States v. Sands                                           Page 5


the language is unambiguous, ends there as well.”                   Perez v. Postal Police Officers Ass’n,
736 F.3d 736, 740 (6th Cir. 2013). “If the text alone does not admit a single conclusive answer,
we can draw on a broader range of interpretive tools.” Id. at 741 (citing Kasten v. Saint-Gobain
Performance Plastics Corp., 563 U.S. 1, 11–16 (2011)). Dictionaries lie within our toolbox.
See, e.g., MCI Telecomms. Corp. v. AT&T Co., 512 U.S. 218, 225 (1994).

         USSG § 2K2.1(b)(4)(B) applies to Sands’s firearms conviction, and it provides that “[i]f
any firearm . . . had an altered or obliterated serial number, increase [the offense level] by 4.” 1
A strict liability enhancement, it applies “regardless of whether the defendant knew or had
reason to believe that the firearm . . . had an altered or obliterated serial number.” USSG
§ 2K2.1 cmt. n.8(B); see United States v. Murphy, 96 F.3d 846, 849 (6th Cir. 1996) (upholding
the lack of a mens rea requirement). It does not require any showing that the defendant was the
one who damaged the serial number.

         If a weapon has multiple serial numbers, only one of them needs to be altered or
obliterated for the enhancement to apply. “The text of the guideline requires only ‘an altered or
obliterated serial number’ . . . [and] does not require that all of the gun’s serial numbers be so
affected.” United States v. Serrano-Mercado, 784 F.3d 838, 850 (1st Cir. 2015). “In common
terms, when ‘a’ or ‘an’ is followed by a restrictive clause or modifier, this typically signals that
the article is being used as a synonym for either ‘any’ or ‘one.’” United States v. Warren, 820
F.3d 406, 408 (11th Cir. 2016) (per curiam) (quoting United States v. Alabama, 778 F.3d 926,
932 (11th Cir. 2015)). Thus, § 2K2.1(b)(4)(B) “applies either when any serial number on a gun
has been altered or obliterated or when just one serial number has been altered or obliterated.”
Id.; see United States v. Thigpen, 848 F.3d 841, 846 (8th Cir. 2017). In this case, the firearm had
three depictions of the serial number, each showing slightly different levels of damage.




         1The   text of the enhancement is similar, but not identical, to 18 U.S.C. § 922(k), a separate offense that
criminalizes possession of “any firearm which has had the importer’s or manufacturer’s serial number removed,
obliterated, or altered.” While Sands was convicted under § 922(g)(1) and not § 922(k), the latter has some
relevance to the sentence-enhancement provision at issue. See Carter, 421 F.3d at 914 (observing that “the
legislative history of Guideline § 2K2.1 suggests that the words ‘altered or obliterated’ likely are derived from what
is today 18 U.S.C. § 922(k)”).
 No. 17-2420                         United States v. Sands                                  Page 6


                                                 B.

        The Guidelines do not define “altered” or “obliterated.” Carter, 421 F.3d at 911. We
must therefore give the terms the ordinary meaning they had when § 2K2.1(b)(4)(B) went into
effect. See A. Scalia & B. Garner, Reading Law: The Interpretation of Legal Texts 78 (2012).
As an initial matter, we agree with the Fourth Circuit that “‘altered[ ]’ . . . is less demanding than
‘obliterated.’” Harris, 720 F.3d at 503 (collecting definitions of both words). And, because our
interpretation of “altered” resolves this appeal, we need not interpret “obliterated.”

       What, then, does it mean for a serial number to be “altered”? Dictionary definitions help
answer this question. To “alter,” they tell us, is to “to make different in some particular, as size,
style, course, or the like; modify” or “to change; become different or modify.” Random House
Webster’s Unabridged Dictionary 60 (2d ed. 2001); see Carter, 421 F.3d at 912–13 (collecting
and discussing other definitions). An “altered” serial number is therefore one that has been
changed, modified, or made different. And do the serial numbers on the gun Sands possessed fit
that description? He says they don’t because they fall within an entirely different category—one
§ 2K2.1(b)(4)(B) doesn’t cover. Because the serial numbers were still visible to the naked eye,
he argues, they were merely “defaced.”

       We have previously noted that the Guidelines “offer no clear answer” regarding the
“degree of alteration . . . required to meet the guideline definition” under § 2K2.1(b)(4)(B).
United States v. Love, 364 F. App’x. 955, 959 (6th Cir. 2010). In other words, the Guidelines do
not clarify how much “defacement” of a serial number is needed for it to be “altered.” Thus,
interpreting this guideline necessarily raises “the problem of line drawing,” and “that problem
exists irrespective of where the line is drawn here.” Okla. Tax Comm’n v. Chickasaw Nation,
515 U.S. 450, 470, (1995) (Breyer, J., concurring in part and dissenting in part).

       The most important and influential case on this issue is the Ninth Circuit’s decision in
United States v. Carter. The defendant in that case argued that a firearm’s serial number can
only be “altered” if it has a “changed meaning”—for example, a three completely changed to an
eight. 421 F.3d at 912. Looking to dictionaries, the court noted that “Webster’s defines ‘alter’
as ‘to cause to become different in some particular characteristic (as measure, dimension, course,
 No. 17-2420                        United States v. Sands                                  Page 7


arrangement, or inclination) without changing into something else.’ American Heritage similarly
defines alter as ‘[t]o change or make different; modify.’” Id. (citations omitted). The court
found that these definitions of “alter,” “which require some degree of change or
modification, . . . capture its ordinary meaning.” Id. at 913. Because “alter” encompasses lesser
changes than those resulting in a “changed meaning,” id., the court rejected the defendant’s
argument and held that for the purposes of USSG § 2K2.1(b)(4), “a firearm’s serial number is
‘altered or obliterated’ when it is materially changed in a way that makes accurate information
less accessible,” id. at 916.

        Looking to the guideline’s purpose, the court stated that § 2K2.1(b)(4) is intended to
“discourag[e] the use of untraceable weaponry,” and this purpose is advanced by “punishing
possession of weapons that appear more difficult to trace, [which] necessarily deters traffic in
weapons that are impossible to trace.” Id. at 915 (first alteration in original). The court also
found support in United States v. Adams, in which the First Circuit interpreted similar language
in 18 U.S.C. § 922(k). 305 F.3d 30. Adams held that “any change that makes the serial number
appreciably more difficult to discern should be enough” to sustain a conviction under § 922(k).
Id. at 34. The Ninth Circuit adopted the reasoning in Adams and concluded that “nothing in the
language or purpose of Guideline § 2K2.1(b)(4) suggests that the defacement must make tracing
impossible or extraordinarily difficult for the enhancement to apply.” Carter, 421 F.3d at 916.
Applying its new standard, the court held that “a serial number which is not discernable to the
unaided eye, but which remains detectable via microscopy, is altered or obliterated.” Id.

        Three other circuits have explicitly adopted the standard from Carter. United States v.
Hayes, 872 F.3d 843, 846 (7th Cir. 2017); United States v. Jones, 643 F.3d 257, 259 (8th Cir.
2011); United States v. Perez, 585 F.3d 880, 885 (5th Cir. 2009). Several others, including ours,
have cited it approvingly and reached consistent holdings. Harris, 720 at 503–04; United States
v. Justice, 679 F.3d 1251, 1254 (10th Cir. 2012); Love, 364 F. App’x at 959; see United States v.
Serrano-Mercado, 784 F.3d 838, 850 (1st Cir. 2015).
 No. 17-2420                        United States v. Sands                                  Page 8


                                                 C.

       We conclude that the standard from Carter is the correct method for applying
§ 2K2.1(b)(4)(B). Focusing on whether a serial number “is materially changed in a way that
makes accurate information less accessible” gives effect to the ordinary meaning of the word
“alter” while also remaining mindful of the guideline’s purpose. 421 F.3d at 910. If we were to
apply the guideline to any “change or a modification,” then a defendant who makes a serial
number on a firearm easier to decipher would receive an increased prison sentence—a result
clearly at odds with the underlying purpose of the guideline provision. See Harris, 720 F.3d at
503 (“[T]he regulations reflect the government’s interest in having serial numbers placed on
firearms that have a minimum level of legibility. Thus, possession of a firearm that is less legible
than that level frustrates the purpose of serial numbers and therefore is targeted by . . .
§ 2K2.1(b)(4)(B).”). Accordingly, we adopt the standard from Carter and hold that “for the
purposes of Guideline § 2K2.1(b)(4), a firearm’s serial number is “altered or obliterated” when it
is materially changed in a way that makes accurate information less accessible.” 421 F.3d at
910.

                                                 IV.

       Applying the standard from Carter, we further hold that a serial number that is visible to
the naked eye is not “altered or obliterated” under § 2K2.1(b)(4)(B). This delineation fits under
Carter because any defacement that slight does not constitute a “material[ ] change,” even if it
does make the serial number’s information technically “less accessible” by requiring one to
squint or view the number from a closer position. It also comports with the plain meaning of the
word “altered.” If a serial number is scratched, but still discernible to the reader without aid,
then the number itself has not been “ma[de] different in some particular, as size, style, course, or
the like.” Random House Webster’s Unabridged Dictionary 60 (2d ed. 2001). The number
remains the same, even to the casual observer.

                                                 A.

       This position is consistent with nearly every other federal appellate decision on the issue.
In Carter, the serial number in question was “not decipherable by the naked eye” but was
 No. 17-2420                        United States v. Sands                                 Page 9


“discernible with the use of microscopy.” 421 F.3d at 910 (internal quotation marks omitted).
Applying the standard discussed above, the court held that the serial number was “altered or
obliterated.” Id. at 916. Other courts have upheld the enhancement’s application where the
serial numbers were defaced or obscured in different ways—to the point that they could not be
identified with the naked eye—but were recovered using forensic techniques. Hayes, 872 F.3d at
846 (“[The serial number] was not visible because it was covered with a ‘paint-like substance,’
and . . . forensic specialists had to use a ‘chemical solvent’ to uncover it.”); Harris, 720 F.3d at
503 (“[The weapon] had gouges and scratches across the serial number that precluded [the
district court] from reading the serial number correctly, even as it attempted to do so
‘carefully.’”); Justice, 679 F.3d at 1253 (“The serial number on the pistol was illegible,
appearing to have been ground down with sandpaper or a tool; but a crime laboratory restored it
by smoothing the metal surface and applying acid and water.”); United States v. Salinas, 462 F.
App’x 635, 637 (7th Cir. 2012) (serial number had been filed off and “made to be unreadable by
the naked eye” before it was recovered by the crime lab); Jones, 643 F.3d at 258 (“Part of the
serial number on Jones’s firearm was ‘filed off’ or ‘scratched over’ and not visible to the naked
eye.”); United States v. Shabazz, 221 F. App’x 529, 530 (9th Cir. 2007) (“[M]ultiple layers of
thick, black paint completely obscured the shotgun’s serial number, making it unobservable to
the naked eye.”).

       In this court’s unpublished decision, United States v. Love, the weapon’s serial number
was not readable to the naked eye either, as “at least three officers and lab technicians had
difficulty determining the correct number,” “the numbers were not immediately distinguishable
to the investigators,” and “more than one investigator came to a different conclusion as to the last
number.” 364 F. App’x. at 960. And in United States v. Adams, the First Circuit concluded that
“any change that makes the serial number appreciably more difficult to discern should be
enough” to sustain a conviction under § 922(k). 305 F.3d at 34. While the defendant claimed
that the serial number was still legible, one digit was “damaged badly enough that it could be
taken as a 3 or a 5.” Id. at 35. Thus, the serial number could not be read by the naked eye.

       These cases involved serial numbers in various states, after different techniques had been
applied to deface or otherwise obscure them from view. But they are united by two critical facts:
 No. 17-2420                         United States v. Sands                                 Page 10


(1) none of the serial numbers were visible to the unaided eye and (2) each court upheld the
application of § 2K2.1(b)(4)(B). Thus, in the present case, our holding merely reflects the
inverse of a principle recognized—either explicitly or implicitly—by federal courts throughout
the country.

       Only one case does not fit: the Fifth Circuit’s decision in United States v. Perez,
585 F.3d 880. There, the court explicitly adopted the standard from Carter, but concluded that
the district court properly applied § 2K2.1(b)(4)(B) where the “damage to a serial number . . . did
not render it unreadable.” Id. at 884. While the court’s discussion of Carter was extensive, its
analysis and application of Carter’s standard to the facts of the case were sparse, consisting of
just two sentences:

       Turning to the instant case, Perez does not dispute that the serial number on his
       firearm looked like someone “tried to file [it] off,” as the district court found, or
       that it “appeared to be altered and partially obliterated, as if somebody had
       attempted to scratch the numbers off,” as the PSR stated. Accordingly, the district
       court did not err in finding that the serial number of the firearm Perez possessed
       had been materially changed in a way that made its accurate information less
       accessible, and that it had been “altered or obliterated” for purposes of
       § 2K2.1(b)(4).

Id. at 885 (alteration in original). Based on this passage, it is not entirely clear whether the court
was evaluating the merits or ruling that the defendant had forfeited the issue by failing to dispute
the PSR’s statement that the serial number “appeared to be altered.” Also, the court improperly
gave weight to the district court’s finding that the serial number “looked like someone ‘tried to
file [it] off,’” id. at 885 (alteration in original), because § 2K2.1(b)(4)(B) is a strict liability
enhancement. For these reasons, we find Perez’s contrary position unpersuasive. And we are
not alone; the Fourth Circuit has also declined to follow Perez.          Harris, 720 F.3d at 504
(recognizing Perez as somewhat of an outlier and instead choosing to follow the weight of
authority).
 No. 17-2420                        United States v. Sands                                Page 11


                                                B.

       In addition to comporting with the lion’s share of precedent on the issue, our adoption of
a “naked eye test” for applying § 2K2.1(b)(4)(B) furthers the underlying purpose of the
guideline. Consider the following from Carter:

       As this case aptly demonstrates, it may be difficult to determine, from a visual
       inspection alone, whether a serial number appears defaced is, in fact, untraceable
       when scientific means are employed. On the street, where these guns often trade
       and where microscopy is rarely available, one cannot readily distinguish between
       a serial number that merely looks untraceable and one that actually is. At that
       level it is appearances that count: A gun possessor is likely to be able to
       determine only whether or not his firearm appears more difficult, or impossible,
       to trace.

Carter, 421 F.3d at 914–15; see also United States v. Seesing, 234 F.3d 456, 460 (9th Cir. 2001).
Applying § 2K2.1(b)(4)(B) in situations only where the firearm’s serial number is not discernible
to the naked eye is consistent with this purpose. Any person with basic vision and reading ability
would be able to tell immediately whether a serial number is legible. Thus, individuals may be
discouraged from acquiring weapons that fall within the ambit of § 2K2.1(b)(4)(B), with serial
numbers they cannot read.

       This “naked eye test” also draws a clear line that should lessen confusion and
inconsistency in the guideline’s application, while at the same time leaving the district courts
with appropriate discretion to conduct necessary factfinding at sentencing. The Fourth Circuit’s
discussion in Harris illustrates this point. There, the defendant challenged the method by which
the district court examined the serial number on the weapon, “arguing that the district court, by
viewing the handgun at a distance of 18 inches, interjected a subjective component into what
should be a simple, objective standard.” Harris, 720 F.3d at 504 (alteration, ellipsis, and internal
quotation marks omitted). The Fourth Circuit properly rejected this argument:

       But examining the evidence is just what factfinders do, and the process used by
       the district court in this case was not an unreasonable way to determine the
       legibility of the serial number on Harris’ handgun. The court attempted to read
       the serial number from a distance at which the court would have been able to read
       a serial number without gouges and scratches, as indicated by its ability to read
       several digits correctly and its inability to read correctly two of the digits.
 No. 17-2420                         United States v. Sands                               Page 12


Id. A district court’s factfinding procedures under this test will properly be reviewed for clear
error.

                                                 C.

         After this case was submitted, another panel of this court decided United States v. Fuller-
Ragland, in which the defendant challenged the application of the § 2K2.1(b)(4)(B) enhancement
by arguing that the serial number at issue in his case was “sufficiently legible to be read and to
allow the 9mm pistol to be traced.” 931 F.3d 456, 465 (6th Cir. 2019) (internal quotation marks
omitted). The panel rejected the defendant’s argument and affirmed his sentence. Id. at 467.
Soon after that decision issued, the government filed a letter in this case, pursuant to Federal
Rule of Appellate Procedure 28(j), arguing that “[i]n Fuller-Ragland, this Court rejected many of
the arguments Sands raises in his appeal.”

         Fuller-Ragland neither conflicts with nor controls our decision here for two reasons.
First, review of the district court’s determinations in Fuller-Ragland was for plain error only, as
the defendant in that case failed to raise an objection before the district court to the
§ 2K2.1(b)(4)(B) enhancement. 931 F.3d at 465; see United States v. Vonner, 516 F.3d 382, 385
(6th Cir. 2008) (en banc). The panel held that the district court did not commit plain error when
other circuits had applied the enhancement in similar situations and when our court, albeit in an
unpublished opinion, had affirmed an enhancement under § 2K2.1(b)(4)(B) when “‘two of the
serial numbers were markedly more difficult to ascertain’ and ‘the numbers were not
immediately distinguishable to the investigators.’” Id. at 466 (quoting Love, 364 F. App’x at
960). Here, Sands objected to the enhancement before the district court, leaving us with the
responsibility to review de novo the legal parameters of the Guidelines provision at issue.

         Second, the record before the panel in Fuller-Ragland was quite different from the one
we confront here. In Fuller-Ragland, the panel noted that no picture of the weapon was included
in the record. Id. at 465. Instead, the parties had agreed—through their acceptance of the facts
contained in the PSR—that the serial number on the firearm was “partially obliterated.” Id.
(“Absent an objection, the district court can accept any undisputed portions of the PSR as a
finding of fact.”). Thus, the panel “proceed[ed] with the understanding that the serial number on
 No. 17-2420                               United States v. Sands                                         Page 13


the 9mm pistol was ‘partially obliterated.’” Id. at 465–66. Sands, by contrast, has never
stipulated that the serial numbers on the firearm in this case were altered or obliterated, and the
record contains multiple photographs of the weapon.

         For these reasons, we find no conflict between our decision here and Fuller-Ragland.

                                                         V.

         At the sentencing hearing in the present case, the district court made a factual finding that
the serial number was still readable, but “much more difficult to read” because of the
defacement. We find no clear error in that determination. But the court erred in its interpretation
and application of § 2K2.1(b)(4)(B) in two ways. First, it emphasized that the serial number had
been defaced “clearly . . . for the purpose of trying to mask the identity of this weapon.” As a
strict liability enhancement, § 2K2.1(b)(4)(B) “make[s] no distinction between serial numbers
that have been obliterated intentionally from those numbers that have otherwise been obliterated
by forces of nature.” United States v. James, 643 F. App’x 836, 838 (11th Cir. 2016). Thus, the
“intent” behind the scratches on the firearm should play no role in the analysis. Second, the
district court erroneously applied the enhancement after finding that the serial number remained
visible to the naked eye. As discussed above, that interpretation is at odds with both the plain
meaning of the word “altered” and the standard from Carter that we have adopted.

         For these reasons, we vacate Sands’s sentence and remand for resentencing.                               At
resentencing, the district court may decide to reexamine the serial numbers on the firearm in
question or rely on its prior factual findings.2 Either way, the district court should apply Carter
and the “naked eye test” to determine whether the enhancement under § 2K2.1(b)(4)(B) is
appropriate.




         2Sands   points out that the district court at sentencing examined photographs of the serial number—rather
than the actual weapon—and argues that “the pistol itself would have provided a better opportunity to view the
serial number.” But Sands did not request that the district court examine the pistol at that time; he instead
introduced clearer photographs of the serial numbers than those previously filed by the government. We find no
plain error in the district court’s decision to rely on the photographs, but note that examining the firearm itself is
likely the best practice. C.f. Fed. R. Evid. 1002.
 No. 17-2420                        United States v. Sands                              Page 14


                                               VI.

       To summarize, we adopt the Ninth Circuit’s framework in Carter and conclude that
under USSG § 2K2.1(b)(4)(B), “a firearm’s serial number is ‘altered or obliterated’ when it is
materially changed in a way that makes accurate information less accessible.” 421 F.3d at 910.
Additionally, we hold that a serial number that is defaced but remains visible to the naked eye is
not “altered or obliterated” under the guideline. We vacate Sands’s sentence and remand to the
district court for resentencing.
 No. 17-2420                               United States v. Sands                         Page 15


                                              _________________

                                                    DISSENT
                                              _________________

       JULIA SMITH GIBBONS, Circuit Judge, dissenting.

       I respectfully dissent.

       The majority approaches this case by looking to standards adopted in other circuits for
determining whether a serial number is “altered” within the meaning of U.S.S.G.
§ 2K2.1(b)(4)(B). Ultimately, it purports to choose the Ninth Circuit’s standard, articulated in
United States v. Carter, 421 F.3d 909 (9th Cir. 2005). The Carter standard asks whether the
serial number “is materially changed in a way that makes accurate information less accessible.”
Id. at 916. Yet the majority does not merely embrace the Carter standard. Instead it adds to it
by determining that “a serial number that has been defaced but is still visible to the naked eye is
not ‘altered or obliterated’ under § 2K2.1(b)(4)(B).” (Majority opinion at 2). Both the Carter
standard and the majority’s “addition” to it—actually a different standard—are problematic.

       The primary flaw with both the Carter approach and the majority’s addition is that they
stray from the most obvious, and inherently correct, analysis. The word “altered”1 has well
known dictionary meanings. It is a common word, understandable to most people. And, under a
dictionary definition, the serial number at issue here is indeed altered because it has been
“changed, modified, or made different.” (Majority opinion at 6). Photos of the serial number at
issue here plainly demonstrate the alteration. See attached Appendix, pp. 1–2 (CA6 R. 23).

       Carter engages in elaborate discussion of dictionary meanings, 421 F.3d at 912–13, and,
while suggesting that it is following them, does not. The majority here refers to them as well.
But it does not stop with the correct statement that “an altered serial number is therefore one that
has been changed, modified, or made different.” It goes on to adopt a very different standard.
After nodding to dictionary meanings, Carter and the majority opinion embrace elaborate and
unnecessary legal analyses and ultimately narrow the definition of “altered” in a way that is


       1The   serial number here is not “obliterated.”
 No. 17-2420                              United States v. Sands                                        Page 16


inconsistent with common sense and the plain language of the guideline. Sometimes, as here,
fewer words and less effort at elaborate analysis, produce a sounder result.2

        Oddly enough the Carter holding, if actually followed here, would produce a result
different from that reached by the majority. The serial number here “is materially changed in a
way that makes accurate information less accessible.” If that standard is applied, we would
affirm the district court. Yet, when the focus is changed, as it is by the majority opinion, to
whether the naked eye can still discern the serial number, the serial number here is not altered.
Certainly, the number is “less accessible,” but the naked eye can still read it, although with some
difficulty.

        In addition to the legal problem of going to great lengths to avoid the obvious meaning of
a word, the result of narrowing the definition beyond the guideline language has another
unfortunate consequence.          The district judge is the fact finder and the district court the
appropriate place for a determination of whether a serial number is altered. The district judge in
this case performed his assigned task, and his conclusion that the serial number in this case was
indeed altered is not clearly erroneous. Yet the majority’s strained reading of the guideline
renders it so. It is this court’s “addition” that compels reversal. The serial number here “is
visible to the naked eye” and thus, in the majority’s view, it is “not obliterated or altered.”

        We should affirm the district court’s decision; I dissent because we do not.




        2The identical “altered” language is also found in 18 U.S.C. 922(g) so the trouble caused by the majority’s
view extends beyond the guideline interpretation.
No. 17-2420   Appendix to dissenting opinion of Gibbons, J.,   Page 1
                         United States v. Sands
No. 17-2420   Appendix to dissenting opinion of Gibbons, J.,   Page 2
                         United States v. Sands